NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2656-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

M.B.,

          Defendant-Appellant,

and

E.O.R.F.,

     Defendant.
________________________

IN THE MATTER OF THE
GUARDIANSHIP OF A.R.,
a minor.
________________________

                   Submitted February 14, 2022 – Decided February 25, 2022

                   Before Judges Rothstadt and Mayer.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Hudson County,
            Docket No. FG-09-0111-20.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Dianne Glenn, Designated Counsel, on the
            brief).

            Matthew J. Platkin, Acting Attorney General, attorney
            for respondent (Jane C. Schuster, Assistant Attorney
            General, of counsel; Mary L. Harpster, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith Alexis Pollack, Deputy
            Public Defender, of counsel; Louise M. Cho, Assistant
            Deputy Public Defender, of counsel and on the brief).

PER CURIAM

      Defendant M.B.1 appeals from a May 6, 2021 judgment of guardianship

after a trial terminating parental rights to her son, A.R (Adam), born December

18, 2016.2 On appeal, defendant challenges the trial judge's determination that

respondent New Jersey Division of Child Protection and Permanency (Division)

satisfied the third and fourth prongs of the bests interests of th e child test,



1
  We use initials and pseudonyms to protect the family's identity. R. 1:38-
3(d)(12).
2
   In a January 30, 2020 order, the judge dismissed defendant E.O.R.F from the
litigation based on genetic test results establishing he is not Adam's biological
father.
                                                                           A-2656-20
                                       2
N.J.S.A. 30:4C-15.1(a). We affirm for the comprehensive reasons stated in the

May 6, 2021 written decision of Judge Bernadette N. DeCastro.

      The evidence adduced during the trial is detailed in Judge DeCastro's

decision. We briefly summarize the facts.

      At birth, Adam tested positive for opioids and experienced withdrawal

symptoms. As a result, the hospital contacted the Division, and the Division

began an investigation. During the investigation, defendant told the Division's

case worker she used sixteen to eighteen bags of heroin daily while pregnant

with Adam. The Division executed an emergency removal of Adam upon his

discharge from the hospital and placed him in a nonrelative resource home.

      Over the next two and a half years, defendant failed to complete multiple

outpatient and inpatient substance abuse programs and separate parenting

programs to which she was referred by the Division.3 Nor did she attend many

of the evaluations scheduled by the Division. 4 Also, she failed to visit Adam


3
  From July 2017 to June 2018, defendant regained custody of Adam. However,
defendant relapsed in 2018. In August 2018, the Division again obtained
custody of Adam and placed him with the same nonrelative resource parent.
4
  Defendant attended a psychological evaluation with Dr. Samiris Sostre in
November 2019 but failed to attend subsequently scheduled appointments for an
updated evaluation. Defendant completed a bonding evaluation with Dr.
Antonio Burr in February 2020 but failed to attend subsequent appointments for


                                                                         A-2656-20
                                      3
regularly at his resource home despite the resource parent's efforts to facilitate

visits and communication between mother and son throughout the COVID-19

pandemic. Additionally, defendant did not remain in touch with the Division.

While defendant identified her mother, R.A. (Rose), as a possible relative

placement, Rose failed to maintain contact with the Division throughout the

litigation. Rose also declined to provide certain information necessary for the

Division to evaluate her ability to care for Adam.

      Judge DeCastro conducted a guardianship trial over two non-consecutive

dates in April 2021. At trial, the judge heard testimony from the Division's

witness, the Division's expert, and defendant.

      The Division case worker testified defendant admitted using heroin

through the time of trial. The case worker also recounted the excuses defendant

provided regarding missed appointments, non-completion of treatment

programs, and failure to attend scheduled visits with her son.

      The resource parent also testified.        She sought to adopt Adam and

explained she understood the difference between kinship legal guardianship and

adoption. The resource parent indicated her willingness to allow defendant to




an updated evaluation prior to trial. She also completed part of a psychological
evaluation with Dr. Burr in 2020 but left midway through the meeting.
                                                                            A-2656-20
                                        4
have contact with Adam if appropriate to do so given defendant's substance

abuse issues.

      The Division's expert, Dr. Burr testified.    Judge DeCastro found his

testimony to be "uncontroverted and credible." The doctor was able to complete

a bonding evaluation with defendant. While the doctor attempted to conduct a

psychological evaluation, defendant became upset at some of the questions and

never returned to complete that evaluation despite the Division scheduling

several return appointments.

      While defendant told Dr. Burr that she wanted to regain custody of Adam,

the doctor noted she continued to use drugs and failed to attend treatment

programs for her substance abuse issues. The doctor opined defendant "did not

display a rehabilitation attitude" and "made no effort to remediate her drug

addiction." To demonstrate "sustained remission," Dr. Burr explained defendant

"would need to have one year living independently after completing drug

treatment without using any drugs." Even if she succeeded and remained drug

free, the doctor would consider defendant to have achieved "only partial

remission." According to Dr. Burr, "[p]arenting a young child while actively

using opiates with no treatment is a significant problem and there are all sorts

of risks to the child."


                                                                          A-2656-20
                                       5
      In reviewing the findings based on his bonding evaluation between the

resource parent and Adam and defendant and Adam, Dr. Burr found no bond

between mother and son. According to Dr. Burr, "the resource mother was

[Adam]'s psychological parent and there was a secure attachment and bond."

Thus, Dr. Burr explained "removing [Adam] from his current resource parent

with whom he is securely bonded would cause him significant harm. It would

distress him and he could regress in several areas." On the other hand, Dr. Burr

testified defendant "would not be able to mitigate the harm as she is still using

heroin."

      After reviewing the evidence and hearing the testimony, Judge DeCastro

concluded the Division "ha[d] proven by clear and convincing evidence that it

is in the child's best interest to terminate the parental rights of defendant [] due

to [her] lack of progress towards reunification and the unavailability of an

unknown biological father." The judge considered the evidence regarding the

Division's satisfaction of the four prongs under the best interests test. However,

on appeal, defendant challenges only the judge's findings under the third and

fourth prongs. The third prong addresses the reasonableness of the Division's

efforts to provide services to the parent prior to termination as well as

exploration of alternatives to termination of parental rights. The fourth prong


                                                                              A-2656-20
                                         6
addresses whether termination of the parent's rights will do more harm than good

to the child. Thus, we limit our review to the judge's findings on those two

prongs.

      Regarding the Division's efforts to provide services to defendant under the

third prong, in her written decision, the judge detailed the Division's copious

efforts to work with defendant beginning in 2017. The judge concluded "[t]he

Division provided a comprehensive number of reasonable efforts in this case

spanning a period of four years."

      Additionally, the judge concluded there were no alternatives to

termination under the third prong. She found "[t]he Division explored relatives

and friends, but all were ruled out." While defendant's mother, Rose never

received a "rule out" letter, the judge determined Rose was not a viable resource

for the child because Rose "did not respond to the Division's requests early on

to do a background check on her adult son who resides with her" and never

sought to visit Adam until just before the trial. Judge DeCastro also noted Dr.

Burr's opinion that a change in placement for Adam after three years of residing

with his resource parent was not in Adam's best interest.

      Regarding the fourth prong, Judge DeCastro found termination of

defendant's parental rights would not do more harm than good. According to


                                                                           A-2656-20
                                       7
the Division's expert, defendant's addiction to heroin and refusal to complete

treatment programs left Adam at risk of harm. Additionally, the judge relied on

Dr. Burr's testimony that Adam had an attachment to his resource parent and

lacked any attachment to defendant. The judge accepted the doctor's opinion

that "[Adam] would suffer serious and enduring harm if he was removed from

the stable environment of [his] resource parent" and "the resource parent can

mitigate any harm the child may face if the parental rights of [defendant] are

terminated." The judge also noted defendant "did not submit any evidence that

contradict[ed] Dr. Burr's observations and conclusions."

      Having reviewed the record, we affirm for the reasons stated in Judge

DeCastro's thorough and well-reasoned written decision. We add only the

following brief comments.

       Services provided by the Division to meet a child's need for permanency

and a parent's right to reunification must be "coordinated" and have a "realistic

potential" to succeed. N.J. Div. of Youth & Family Servs. v. J.Y., 352 N.J.

Super. 245, 267 n.10 (App. Div. 2002).         "Whether particular services are

necessary in order to comply with the diligent efforts requirement must therefore

be decided with reference to the circumstances of the individual case before the

court, including the parent's active participation in the reunification effort." In


                                                                             A-2656-20
                                        8
re Guardianship of D.M.H., 161 N.J. 365, 390 (1999). The reasonableness of

the Division's efforts regarding the provision of services to a parent is not

measured by the success of the services. Id. at 393.

      Here, on multiple occasions, defendant refused to attend the various

services and programs offered by the Division. The Division is not required to

offer programs and services chosen by defendant. Rather, the Division must

offer programs and services best suited to address defendant's needs. In this

case, the Division recognized defendant needed an inpatient treatment program

to address her drug addiction.    Despite the Division's repeated efforts and

continued encouragement, defendant declined to successfully complete the

programs and services the agency offered.

      We also reject defendant's argument the judge erred in finding no

alternative to termination of her parental rights because the Division failed to

evaluate placement of Adam with defendant's mother.

      When the Division removes a child from his or her parent, the Division is

required to assess the child's extended biological family members for possible

placement. N.J.S.A. 30:4C-12.1(a). The search for a relative placement is

complete when the possible relative either responds or fails to respond to the




                                                                          A-2656-20
                                       9
Division within forty-five days. Ibid. The Division then evaluates the interested

relative's ability to provide care and support for the child. Ibid.

      Here, the Division was unable to evaluate Rose as a relative placement for

Adam. Rose failed to respond to the Division's inquiries regarding her ability

to care for the child. She also declined to provide information about an adult

son who lived with her. Further, Rose wavered on her commitment to care for

Adam throughout the litigation. Additionally, Rose never visited Adam while

he was living with his resource parent. Because Rose did not demonstrate a

compelling interest in caring for Adam, the Division properly determined Rose's

behavior, as well as her failure to maintain contact with the Division, formed

the basis for its decision against placing Adam in her care.

      Under the fourth prong of the best interests test, the Division established

termination would not do more harm than good. In re Guardianship of K.H.O.,

161 N.J. 337, 354-55 (1999). When termination of parental rights is based on

parental unfitness rather than bonding, as in this case, the proper inquiry under

the fourth prong is the child's need for permanency and the parent's inability to

care for the child in the foreseeable future. N.J. Div. of Youth & Family Servs.

v. B.G.S., 291 N.J. Super. 582, 593 (App. Div. 1996). Children have their own




                                                                           A-2656-20
                                       10
right to a permanent, safe, and stable placement. N.J. Div. of Youth & Family

Servs. v. C.S., 367 N.J. Super. 76, 111 (App. Div. 2004).

      While termination of parental rights may cause some harm to Adam, based

on the Division's unrebutted expert testimony, Judge DeCastro correctly

concluded Adam would suffer serious and enduring harm if removed from his

resource parent. Adam had lived with his resource parent for three and a half

years. As Adam's psychological parent, the resource parent could mitigate any

harm from termination of defendant's parental rights. Additionally, there was

no evidence that defendant could safely parent Adam in the foreseeable future

given her untreated drug addiction. Despite the COVID-19 pandemic, defendant

had ample opportunities to take advantage of the programs and services offered

by the Division and to complete the required court-ordered evaluations to avoid

termination of her parental rights.

      After reviewing the trial record, we find no factual or legal error in the

judge's determinations on the third and fourth prongs of the best interests test.

We are satisfied that Judge DeCastro's decision is overwhelmingly supported by

substantial credible evidence in the record. See N.J. Div. of Youth & Family

Servs. v. F.M., 211 N.J. 420, 448-49 (2012).
                                                I hereby certify that the foregoing
      Affirmed.                                 is a true copy of the original on
                                                file in my office.
                                                                   1    ~~


                                                    CLERK OF TI-I E APQ:TE DIVISION
                                                                                      A-2656-20
                                      11